Citation Nr: 0017614	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to a 
compensable evaluation for bilateral hearing loss.

The Board notes that in an October 1999 rating decision, the 
RO granted entitlement to service connection for tinnitus, 
evaluated as 10 percent disabling, effective May 17, 1999.  
The veteran has not filed a notice of disagreement as to that 
decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently exhibits Level II hearing in both 
the right and left ear.  



CONCLUSION OF LAW

Entitlement to a compensable evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that upon VA audiometric 
examination dated in August 1985, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
20
n/a
25
LEFT
05
0
15
n/a
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

An uninterpreted VA audiological evaluation report dated in 
October 1989 is also of record.  An assessment of bilateral 
borderline normal to mild sensorineural hearing loss was 
noted.  

An uninterpreted VA audiological evaluation report dated in 
January 1997 is of record.  Otoscopic examination was noted 
as normal.  An assessment of bilateral mild sensorineural 
hearing loss at 2000 Hertz and above was noted.  Word 
recognition ability at normal conversation levels was noted 
as excellent.  Tympanograms were noted as within normal 
limits with acoustic reflexes observed at low intensity 
levels.  No reflex decay was noted.  It was further noted the 
veteran demonstrated tolerance problems to loud sounds and 
probably would not be a good candidate for hearing aids.  

In a November 1997 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss, 
evaluated as noncompensable, effective September 11, 1997.

Upon VA audiological evaluation dated in December 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30
LEFT
25
25
30
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
A summary of mild sensorineural hearing loss in the left ear 
was noted.  

An uninterpreted VA audiologic evaluation report dated in 
January 1998 is of record.  

Upon VA audiological examination dated in May 1999, the 
veteran complained of decreased hearing as well as difficulty 
watching television and hearing his wife.  Audiological 
evaluation revealed, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
30
LEFT
25
30
35
40
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
A diagnosis of bilateral mid to high frequency mild 
sensorineural hearing loss, left greater than right, was 
noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran commenced his appeal to 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and 70 decibels or more at 2000 
Hertz.  See 64 FR 25209, May 11, 1999, codified at 38 C.F.R. 
§ 4.86.  The record does not disclose thresholds meeting 
either of these criteria.

As noted above, the most recent audiometric examination of 
the veteran's left ear in May 1999 at frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 25, 30, 35, 40, and 40, 
respectively, for a pure tone threshold average of 36.  
Speech discrimination of the left ear was noted as 84 
percent.  Such audiometric findings reflect level II hearing 
in the left ear.  See 38 C.F.R. § 4.85 (1999).  The most 
recent audiometric examination of the veteran's right ear in 
May 1999 at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz revealed pure tone thresholds, in decibels, of 20, 20, 
30, 35, and 30, respectively, for a pure tone threshold 
average of 29.  Speech discrimination of the right ear was 
noted as 88 percent.  Such audiometric findings reflect level 
II hearing in the right ear.  See 38 C.F.R. § 4.85 (1999).  
Consequently, such hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  

The Board is cognizant of the veteran's contentions that the 
VA audiology examinations do not accurately reflect his 
hearing disability.  However, competent medical evidence to 
support the veteran's contentions has not been presented.  In 
light of the foregoing, the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss, and the doctrine of 
reasonable doubt does not apply.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

